Case 2:18-ml-02814-AB-FFM Document 199-35 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6582




                EXHIBIT 59
                                                                                                                   EXHIBIT 59-1
                Case 2:18-ml-02814-AB-FFM Document 199-35 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6583

             From:              Hamm, Tom (T.R.) <thamm@ford.com>
             Sent:              Tuesday, October 30, 2012 I :42 PM
             To:                Sookchaiya, Somphong (Toh.) <ssookchl@ford.com>; Wright, Martin (M.)
                                <mwrigl55@ford.com>; McClain, Shawn (S.M.) <smcclail@ford.com>
             Cc:                Sterling, Timothy (T.J.) <tsterlin@ford.com>
             Subject:           RE: Need help for DPS6 transmission relearn


            There is no fix at this time for Shudder issues, we have a task force working on the issue but
            they haven't identified any fixes at this time. Right now all of the parts that have been looked at
            and tested haven't led us to the root cause as to why we're seen a higher number of shudder
            issues for the months of May, June, and July. Next week Luk's bringing
            in new recommendations to resolve the issue. I'll keep you posted on what these
            recommendations are once they are presented to Getrag and Ford.


            Thanks,

            Tom Hamm
            Outsourced Transmission Systems
            DPS6 Program C346A & C346N
            Cell Ph# (313)-805-9135




            From: Sookchaiya, Somphong (Toh.)
            Sent: Monday, October 29, 2012 8:24 PM
            To: Wright, Martin (M.); Hamm, Tom (T.R.); McClain, Shawn (S.M.)
            Cc: Sterling, Timothy (T.J.)
            Subject: RE: Need help for DPS6 transmission relearn

            Tom,

            Do you have any idea for ICA and PCA for this issue? or Do you have BSAQ related to transmission relearn?
            FTM needs to link this issue to BSAQ.

            Best Regards
            Somphong S.


            From: Wright, Martin (M.)
            Sent: Tuesday, October 30, 2012 4:52 AM
            To: Hamm, Tom (T.R.); McClain, Shawn (S.M.)
            Cc: Sterling, Timothy (T.J.); Sookchaiya, Somphong (Toh.)
            Subject: RE: Need help for DPS6 transmission relearn

            Tom, can dealers in FNA claim for an adaptive relearns with vehicles shifting badly at low kms? How is a relearn
            helping the customer at 1161 kms?
            Also note the other 3 claims under 200kms, how would a relearn help these customers?




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                             VGS7-0100851
                                                                                                                  EXHIBIT 59-2
                  Case 2:18-ml-02814-AB-FFM Document 199-35 Filed 02/26/19 Page 3 of 4 Page ID
                                                   #:6584

            Clearly the dealer is not fixing the issue and doing the right thing for the customer?
            Shawn, I tried to use the master sheet to look up other claims for the same issues, what claim codes do dealers
            use, these claims are binned as re flash.
            Regards
            Martin Wright
            AP A VFG Leader - Auto trans
            Ford Motor Company of Australia
            Email: mwrigl55@ford.com
            Ph:   +61 3 5279 5120


             ~·
            From: Hamm, Tom (T.R.)
            Sent: Tuesday, 30 October 2012 2:09 AM
            To: Sookchaiya, Somphong (Toh.)
            Cc: Sterling, Timothy (T.J.); Wright, Martin (M.)
            Subject: RE: Need help for DPS6 transmission relearn

            Somphong,
                 Yes, we see this in the North America market, I don't understand what you're asking
            me?

             Thanks,

            Tom Hamm
            Engineering Purchased Transmissions Department
            DPS6 System Engineer
            Ph # (313)-805-9135
            Thamm@ford.com

            From: Sookchaiya, Somphong (Toh.)
            Sent: Monday, October 29, 2012 12:25 AM
            To: Hamm, Tom (T.R.)
            Cc: Sterling, Timothy (T.J.); Wright, Martin (M.)
            Subject: Need help for DPS6 transmission relearn

            Hi Tom,

            Currently we got ECB 4 claims about DPS6 harsh shift & Jerk but after dealership relearned the trans then
            problem gone.
            These issues dealership claimed for labor cost about relearning trans without replace or repair part.
            Now we don't know the root cause yet, data in my hand as below
            l.Trans learning data (shift drum, touch point) from Getrag plant were OK
            2. FTM doesn't perform trans relearn in Plant
            3. We can check this symptom only at high speed test track. Unfortunately we cannot perform 100% check at
            this station.
            Trans relearn method as attachment

            Could you please advise.

            Thank you & Best Regards,




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                                VGS7-0100852
                                                                                      EXHIBIT 59-3
                Case 2:18-ml-02814-AB-FFM Document 199-35 Filed 02/26/19 Page 4 of 4 Page ID
                                                 #:6585

            Somphong Sookchaiya [Toh]

            PVT Engineer [Powertrain]
            Ford Thailand Manufacturing
            Tel. : +66 33 659859
            Ford Net : 4611859




Produced by Ford Subject to Protective Order in Brenes v. Ford                                 VGS7-0100853
